Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-2, 4-5, and 7-22 are pending. Claims 1-2, 4-5 and 7-17 are under examination. Claims 18-22 are withdrawn.

Sequence listing
The application does not comply with 35 USC 1.821C because there is no incorporation by reference of the electronic version of the sequence listing filed as a text file on 1/22/20 into the application
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Specification
The disclosure is objected to because of the following informalities: 

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01. See throughout the specification including paragraphs 22-24, 68.
Appropriate correction is required.



Information Disclosure Statement
The information disclosure statement filed 1/22/2020 has been considered.  An initialed copy is enclosed.
Election/Restrictions
Applicant’s election of  Group I (claims 1, 2, 4, 5 and 7-17) and the species 
a nucleotide sequence encoding a polypeptide having an amine acid sequence
that is at least 18% identical to the amino acid sequence of residues 1 to 378 of SEQ TD NO.3 and that is at least 40% identical to the amino acid sequence of residues | to 389 of SEQ ID NO. 23, wherein the polypeptide synthesizes a polysaccharide consisting of a dimeric repeating unit” and “Prokaryotic host cell” as a single species of host cell and “Escherichia coli” as a single subspecies of prokaryotic cell, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/6/22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, and 7-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a host cell, which comprises under the control of a heterologous promoter a polynucleotide comprising a nucleotide sequence encoding a polypeptide wherein the nucleotide sequence is selected from the group consisting of a nucleotide sequence encoding a pair of fragments of the polypeptide as defined in (a) and in (b), wherein each fragment is at least 15 amino acid residues in length and wherein the pair of fragments synthesizes a polysaccharide consisting of a dimeric repeating unit and wherein the nucleotide sequence encodes a polypeptide having a conserved tyrosine at a position corresponding to position 49 of SEQ ID NO:3 or having a conserved aspartic acid at a position corresponding to position 49 of SEQ ID NO: 3.

The specification discloses TagF-like capsule polymerases that have a TagF-like domain and a GT-A or GT-B domain e.g. Claim 1a and 1b and specification paragraphs 7, page 14 table 1.
The specification discloses that the TagF-like domain catalyzes formation of a phosphodiester linkage and the TagF-like domain adopts a GT-B-like fold and a beta-glycosidic linkage can be generated by a GT-A folded domain located N-terminally from the TagF-like domain and a alpha-glycosidic linkage by a GTB-folded domain C-terminally flanking the TagF-like domain. See figure 1C-D, and  figure 8 for the domains of the GT-A/TagF-like and TagF-like/GT-B capsule polymerases.
Claim 1c requires a genus of nucleotide sequences encoding a polypeptide wherein the nucleotide sequence is selected from the group consisting of a nucleotide sequence encoding a pair of fragments of the polypeptide as defined in (a) and in (b), wherein each fragment is at least 15 amino acid residues in length and wherein the pair of fragments synthesizes a polysaccharide consisting of a dimeric repeating unit and wherein the nucleotide sequence encodes a polypeptide having a conserved tyrosine at a position corresponding to position 49 of SEQ ID NO:3 or having a conserved aspartic acid at a position corresponding to position 49 of SEQ ID NO: 3.
However, the specification does not describe  the  minimal 15 amino acid fragment of the Tag-F-like domain together with the minimal 15 amino acid fragment of the GT-A or GT-B domain with the prerequisite tyrosine or aspartic acid at position corresponding to position 49 of SEQ ID NO: 3 that can synthesize a polysaccharide consisting of a dimeric repeating unit.
For these reasons, Applicants  as of the effective filing date were not fully in possession of the genus of nucleotide sequences encoding a polypeptide wherein the nucleotide sequence is selected from the group consisting of a nucleotide sequence encoding a pair of fragments of the polypeptide as defined in (a) and in (b), wherein each fragment is at least 15 amino acid residues in length and wherein the pair of fragments synthesizes a polysaccharide consisting of a dimeric repeating unit and wherein the nucleotide sequence encodes a polypeptide having a conserved tyrosine at a position corresponding to position 49 of SEQ ID NO:3 or having a conserved aspartic acid at a position corresponding to position 49 of SEQ ID NO: 3.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites a preference i.e. “prefarably”. Preferences are properly set forth in the specification rather than in the claims. If stated in the claims, preferences may lead to confusion over the intended scope of a claim. See MPEP 2173.05(d). In the instant case, it is not clear whether the claims are limited to the preferences or not.


Status of the Claims
Claims 1-2, 4-5, and 7-17 are rejected. Claims 18-22 are withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645